This case was affirmed at a previous day of this term, and now comes before us on motion for rehearing. The indictment is in the ordinary form, charging burglary of a house. The proof, however, shows that it was a private residence, and under the authority of Brit Osborne v. State, ante, page 557, the conviction can not be sustained under this indictment. The motion for rehearing is accordingly granted, and the judgment is reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION FOR REHEARING.                         April 24, 1901.